Judgment, Supreme Court, New York County (Roger S. Hayes, J., at initial request for psychiatric examination; Edwin Torres, J., at subsequent request for psychiatric examination, jury trial and sentence), rendered February 26, 2004, convicting defendant of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
The court properly denied defendant’s requests to represent himself, which were equivocal since they were overshadowed by his numerous other applications (see People v Payton, 45 NY2d 300, 314 [1978], revd on other grounds 445 US 573 [1980]), and which were part of a course of conduct “calculated to undermine, upset or unreasonably delay the progress of the trial” (People v McIntyre, 36 NY2d 10, 18 [1974]).
The respective courts properly denied defense counsel’s pretrial and midtrial requests that defendant be examined pursuant to CPL article 730 (see People v Morgan, 87 NY2d 878 [1995]). In each instance, the court properly determined, on the basis of its own observations of defendant and the surrounding circumstances, that there was no indication that defendant was unable to understand the proceedings and assist in his defense. The fact that defendant “may have made meritless legal arguments and exhibited strange notions about criminal procedure does not establish that he was incompetent to stand trial” (People v Stamps, 296 AD2d 325, 326 [2002], lv denied 100 NY2d 543 [2003]).
Defendant’s constitutional challenge to the procedure under *395which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]; Almendarez-Torres v United States, 523 US 224 [1998]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Tom, J.P., Mazzarelli, Sullivan, Gonzalez and McGuire, JJ.